 III the Matter Of CHADIPION BLOWER AND FORGE COMPANYandUNITEDELECTRICAL, RADIO, AND 1'T_1UHI_\"F: AVOR1iI:RS OF A-,N1.1--,1,ICA, LOCALNo. 132Case No. R-1679.-Decided February 8, 1940Forges, Blowers and Drills Ma,nnfacturioig h idestryIn,vestiigation, of Repre-sentatives:controversy concerning representation of employees between petition-ing union and unaffiliated incorporated union; refusal of Company to recognizeunion because of contract with incorporated union, the members of which hadvoted to dissolve at meeting, notice of which was given, but technically not inaccordance with the law of the State-UnitAppropriate for Collective Borgain-ivy:all production employees, excluding foremen and supervisory and officeemployees-Petition to Intervene:granted at commencement of hearing to oneemployee on behalf of members of incorporatedunion-Representatives:con-flicting ciaims of petitioning union and incorporated union to represent majority;stipulation by all parties to resolve question by election with only petitioningunion onballot-Election. Ordered:as stipulated.Mr. Jack Davis,for the Board.Mr. S. R. Zivzmerman,,of Lancaster, Pa., for the Company.Mr.Hari,yBlockandMr.Saul C.Waldbaum.,of Philadelphia, Pa.,for theUnion.Mr. S. N. Hosterntan,of Lancaster, Pa., for the Association andHerbert Wriglttt,Intervenor.Mrs. Augusta Spaul(Kng,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 18, 1939, United Electrical, Radio, and MachineWorkers of America, Local No. 132, herein called the Union, filed withthe Regional Director for the Fourth Region (Philadelphia, Pennsyl-vania)a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of ChampionBlower and Forge Company, Lancaster, Pennsylvania, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat 449, herein called the Act.On December 20,20 N. L. R. B., No. 26.276 CHAMPION BLOWER AND FORGE COMPANY2771939, the National Labor Relations Board,herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On January 2, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company,the Union,and.upon Employees' Association of Champion Blower and ForgeCompany, herein called the Association,an unaffiliated labor organiza-tion claiming to represent employees directly affected by the investiga-tion.Pursuant to the notice,a hearing was held on January 11, 1940,atLancaster,Pennsylvania,before Charles E. Persons,the TrialExaminer duly designated by the Board.At the commencement ofof the hearing the Trial Examiner granted a petition to intervene, filedby.Herbert Wright, an employee of the Company and member of theAssociation,Board, the Company, the Association,and Herbert Wright -wererepresented by counsel,the- Union by counsel and its vice president,and all parties participated in the hearing.Full opportunitytobe,heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on notions and objections to the admission of evidence.TheBoard has reviewed the rulings of the 7.'rial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Upon the ent^- e record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe, Company,Champion Blower and Forge Company, is a Penn-sylvania corporation engaged in-the manufacture,sale, and distribu-tion-of forges,blowers, and drills.It operates a plant at Lancaster,Pennsylvania.-During the course of a-year the v"ilue of raw materialsused in the Lancaster plant amounts to about $125,000, 10 per cent ofwhich is shipped to the plant from points outside Pennsylvania.Dur-ing the same period the value of the Company's products amounts toabout $375,000,90 per cent of which is shipped from the plant to pointsoutsidePennsylvania.The Company employs approximately 140workers in this plant.The Company admits that it is engaged ininterstate commerce within the meaning ofthe Act.,283031-41-vol. 20--10 278,DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio, and Machine Workers of America, Local132, is a labor organization affiliated with the Congress of IndustrialOrganizations.It admits to membership all production workers atthe Company's plant, excluding foremen and supervisory and, officeemployees.Employees' Association of Champion Blower and Forge Companyis an unaffiliated labor organization incorporated under the laws ofPennsylvania.'It admits to membership all employees of the Com-pany's plant, excluding office employees and foremen.III.THE QUESTION CONCERNING REPRESENTATIONIn October 1937 the Association was chartered as a corporation un-der the laws of Pennsylvania.On March 4, 1938, the Company andthe Association entered into a contract.This contract, which wasto run for a year unless terminated by either party upon 30 days'written notice, provided for a closed shop and the maintenance of alist for reeemployment after seasonal lay-offs.In February 1939 cer-tain employees objected to the renewal of this contract.It was never-theless renewed for 1 year, expiring on March 4, 1940, unless termi-nated sooner by written notice..The Union began organizing the employees of the Company in Oc-tober 1939, and received its charter in November 1939.On December8, 1939, a special meeting of the Association was called, at which itwas voted to dissolve the Association.The notice of this special meet-ing was not posted 5 days in advance and did not recite its purpose, asrequired by the laws of Pennsylvania for meetings of this kind.Thevice president at the special meeting and the chairman of the Associa-tion notified the Company by letter of the action taken.On December13, 1939, a representative of the Union, accompanied by a field repre-sentative from the Board's Fourth Regional office, called at the Com-pany's office and were informed by the Company's attorney that theCompany would not bargain with the Union on the ground that underthe laws of Pennsylvania the Association was still in existence andthat the Company was bound by its contract with the Association.Atthat time and at the hearing the Company's position was that it iswil]iiig to bargain with any, representative of its employees dulycertified by the Board.We find a question has arisen concerning the representation ofemployees of the Company.4I See Section III,infra. CHAMPION BLOWER ANDFORGE COMPANY279IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen in connection with the operations of the Company, describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends tolead-to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated that all production employees of the Com-pany. at its Lancaster plant, excluding foremen and supervisory andoffice employees, constitute an appropriate bargaining unit.This:unit is substantially the same as the unit specified in the contractbetween the Company and the Association.'We see no reason fordeparting from the unit agreed upon by the parties.We find that all production employees of the Company at itsLancaster plant, excluding foremen and supervisory and office em-ployees, constitute a unit appropriate for the purposes of collectivebargaining and' that said unit will insure to employees of the Com-pany the - full benefits of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe parties stipulated that the question concerning the representa-tion of the employees of the Company should be resolved by anelection by secret ballot, conducted under the direction and super-vision of the Regional Director, in which the employees in the appro-priate unit shall vote whether or not they desire to be representedby the Union for the purposes of collective bargaining.All parties,.including the Association and Herbert Wright, agreed that the Asso-ciation should not appear on the ballot.We shall direct the holdingof such an election.At Christmas and in the summer the Company usually lays off a.small number of employees. It maintains a list of the names of suchemployees for, recall when productionincreases.The Company is ofthe opinion that persons whose names appear on this list should beeligible to vote.We will direct that the employees eligible to votein the election shall be those employees in the appropriate unit whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notZThe contract covered all employees except office employees and foremen.The Companyclassifies none of its employees as maintenance employees. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork during such pay-roll period because they were ill or on vacationand employees who were then or have since been temporarily laid offand are listed on the preferential list maintained by the Company,but excluding those who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Champion Blower and Forge ' Company,Lancaster, Pennsylvania, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act._2.All production employees of the Company at. its Lancaster plant,excluding foremen and supervisory and office employees, constituteaunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National.Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it is.herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Champion Blower and Forge Company, Lancaster,Pennsylvania, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Fourth Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all productionemployees of Champion Blower and Forge Company at its Lancaster,Pennsylvania, plant, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during such pay-roll period because theywere ill or. on vacation and employees who were then or have sincebeen. temporarily laid off and are listed on the preferential list main-tained by the Company, but excluding foremen and supervisory andoffice employees and employees who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by United Electrical, Radio, and Machine Workers ' ofAmerica, Local No. 132, for the purposes of collective .l,aig^iining.1